DETAILED ACTION

Claim Status
This Office Action is in response to communications filed on 4/15/2021. Claims 1, 17, and 24 were amended. No claims were canceled. No claims were added. Therefore, claims 1-25 are pending for examination.
 
Title 35, U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103
Claims 1, 2, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Bai et al., (Bai; US 20150213706) further in view of Ortiz et al., (Ortiz; US 20020181178) and still further in view of Bergvall (US 20080315568) and even still further in view of Langner et al., (Langer; US 6803860).
	
Regarding claim 1 (Currently Amended), Liu teaches a system (Fig 1) for monitoring the integrity of a plurality of ground conductors (¶1, ¶2, ¶4, ¶6, ¶8), the system comprising:
a plurality of sensor nodes (Fig. 1), wherein each sensor node is associated with a different one of the plurality ground conductors and includes a wireless transmitter configured to transmit wireless signals (¶9, ¶17, Examiner interprets auxiliary wires as sensor nodes, i.e. 3 sensor nodes shown at bottom of Fig 1);

a user interface platform configured to access and displaying the information regarding at least two of the plurality of sensor nodes (alarm signal is output/sent to various terminal devices through wireless communication module (GSM network)…terminal devices described refer to monitoring terminal, ends, storage devices, displays, printers, mobile handsets (cell phones), etc., for real-time display of the status of the cable per at least 2 sensor nodes as shown in Fig. 1; ¶17).
.
Liu is silent on simultaneously displaying the information regarding the plurality of sensor nodes. Bai from an analogous sensor node art teaches the concept of simultaneously displaying information regarding a plurality of sensor nodes on a single display device (¶139-¶141; Figs 9A, 9B, display-related items 9003 are displayed on display panel 900 and include a kind of display data (an outcome of an abnormality sensing test using data items read from the database or an outcome of abnormality sensing using data items fed from the facility; Examiner notes that the data items are from a plurality of sensors about facility per ¶004, ¶057). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the sensor nodes system of Liu, with the concept of simultaneously displaying information regarding a plurality of sensor nodes on a single display device, as taught by Bai for the purpose of displaying an outcome of abnormality sensing using data items fed from facility sensors. 
Lui and Bai are both silent on
an item to be grounded;
a plurality of ground conductors each having a first portion electrically coupled to the item to be grounded and a second portion that is grounded.

  an item to be grounded (¶30-¶31, Fig 4; light pole 56);
a plurality of ground conductors each having a first portion electrically coupled to the item to be grounded and a second portion that is grounded (ground conductors 41,  42 and 43). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Liu, with the concepts of the system, as taught by Ortiz to advantageously, continuously monitor the continuity of the grounding conductors of a circuit detecting a loss of continuity with ground.
Lui, Bai and Ortiz are all silent on 
wherein all of said plurality of sensor nodes are substantially identical. 

Bergvall from an analogous sensor art teaches the concept wherein all of a plurality of sensor nodes are substantially identical, (claim 9). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Liu, with the concepts of the system, as taught by Bergvall simply to convenience the user.

	Lui, Bai, Ortiz and Bergvall are all still silent on the user interface platform is confiqured to simultaneously display the same type of information for said at least two of the plurality of sensor nodes.
Langner from an analogous sensor art teaches the concept of a user interface platform being confiqured to simultaneously display the same type of information for said at least two of the plurality of sensor nodes (setting data 115 presented on cockpit instrument panel 110 via display 114 is simultaneously presented as setting data 135 on display 134 of a second cockpit 

	Regarding claim 2, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1, and Liu further teaches wherein the user interface platform is configured to simultaneously display information regarding all of the plurality of sensor nodes (alarm signal is output/sent to various terminal devices through wireless communication module (GSM network)…terminal devices described refer to monitoring terminal, ends, storage devices, displays, printers, mobile handsets (cell phones), etc., for real-time display of the status of the cable per all the sensor nodes, 3 total, as shown in Fig. 1; ¶17).

Regarding claim 9, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1, and Liu further teaches wherein each wireless transmitter is configured to transmit a "theft" signal to the gateway upon the associated sensor node detecting possible compromise of the integrity of the associated ground conductor when auxiliary cable is disconnected alarm host sends an alarm signal…when someone steals the ground cable, then the auxiliary cable is disconnected, the electrical parameter of the loop is low, and the alarm host detects this low; ¶17), the user interface platform is configured to display an "alert" condition based at least in part on the "theft" signal, and
at least one of the gateway, the user interface platform, and the plurality of sensor nodes is configured to alert an operator of the "alert" condition via displays, printers, and mobile handsets (cell phones), etc., for real-time display of the status of the cable (¶17). 


Regarding claim 12, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1, and Liu further teaches wherein the gateway is configured to transmit said signals including information regarding the plurality of sensor nodes to a remote storage facility accessible by the user interface platform (storage device; ¶10, alarm signal is sent to various terminal devices including monitoring terminal ends, storage devices, displays, printers, and mobile handsets (cell phones), etc., for real-time display of the status, through the wireless communication module (GSM network); ¶17). Liu does not explicitly mention cloud storage. However, Examiner posits that it would have been obvious for one of ordinary skill in the art to try different remote storage options, including substituting cloud storage for the remote storage facility as they are just some of a finite number of storage means known in the art with a reasonable expectation of success. One motivation to do so would have been to use a cloud based memory means that is contractually maintained and guaranteed operational by a third party, to strengthen the reliability of access thereto. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Bai et al., (Bai; US 20150213706) further in view of Ortiz et al., (Ortiz; US 20020181178) and still further in view of Bergvall (US 20080315568) and even still further in view of Langner et al., (Langer; US 6803860) and still further in view of Calhoun et al., (Calhoun; US 20120170412).
	
Regarding claim 3, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1, but all are silent on GPS coordinates. Calhoun from an analogous art teaches in concept a system (Figs 1) including a sensory node device with a sensor and also a GPS receiver (device 160 with receiving component 169 as a GPS receiver; ¶025, Figs 1B, 1C and sensor location obtained from GPS receiver and stored using latitude and longitude in WGS84 geographic coordinate system along with other collected metadata such as the local temperature; ¶034). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Liu’s system with the concepts, as taught by Calhoun, to also sense GPS coordinates and weather information, i.e., a local temperature, about the sensor wherein the wireless signals transmitted by the wireless transmitters would include GPS coordinates to track sensors’ location and the local temperature thereabout so that Lui’s user interface platform may also display weather information/local temperatures regarding said at least two of the plurality of sensor nodes (Lui ¶17; see real-time display of the status; claim 1 above) based at least in part on said GPS coordinates.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Bai et al., (Bai; US 20150213706) further in view of Ortiz et al., (Ortiz; US 20020181178) and still further in view of Bergvall (US 20080315568) and even still further in view of Langner et al., (Langer; US 6803860) and still further in view of Correll et al., (Correll; US 20100305987).     

Regarding claim 4, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1 and displaying the status of the plurality of sensor nodes (see claim 1), but all are silent on, wherein the user interface platform is configured to simultaneously display at least two cells, the information regarding each one of said at least two of the plurality of sensor nodes is displayed in a different one of said at least two cells, the user interface platform is configured to display a 
Correll from an analogous art of user interfaces for displaying alert indicia corresponding to alert statuses (Abstract), teaches wherein the user interface platform is configured to simultaneously display at least two cells (screen shot of an exemplary dashboard 300 including a plurality of color coded cells disposed in rows and columns; ¶054, Fig 13), the information regarding each one of said at least two of a plurality of items is displayed in a different one of said at least two cells (Fig 13), the user interface platform is configured to display a status of each one of said at least two of the plurality of items (Fig 13), the status is selected from a plurality of statuses, and each one of said plurality of statuses is indicated by a different cell appearance (¶054). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Lui with the concept of displaying status information in a plurality of cells format, as taught by Correll for the advantage of aggregating the status information for at-a-glance inspection to assist users in determining where to focus resources (Correll; ¶054).  

Regarding claim 5, Lui, Bai, Ortiz, Bergvall, Langner and Correll, teach the system of claim 4, and Correll further teaches wherein each one of said plurality of statuses is indicated by a different cell color  (Cells are color coded according to rules... and a legend 308 indicates the significance of different colors; ¶054). The motivation would have been for the advantage of aggregating the status information for at-a-glance inspection to assist users in determining where to focus resources (Correll; ¶054).

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Bai et al., (Bai; US 20150213706) further in view of Ortiz et al., (Ortiz; US 20020181178) and still further in view of Bergvall (US 20080315568) and even still further in view of Langner et al., (Langer; US 6803860) and still further in view of Malkowski et al., (Malkowski; US 20130335219).    

Regarding claim 7, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1, but all are silent on wherein the user interface platform is configured to allow an operator to modify the operation of one or more of said at least two of the plurality of sensor nodes, and
the gateway is configured to transmit a wireless signal to said one or more of said at least two of the plurality of sensor nodes so as to modify the operation of said one or more of said at least two of the plurality of sensor nodes as instructed by the operator.
Malkowski from an analogous intelligent sensor network art teaches in concept a user interface platform that is configured to allow an operator to modify the operation of one or more of at least two of the plurality of sensor nodes (a user may transmit software updates, changes in transmission distance, and changes in activity detection algorithms, to one or more sensor nodes in network 200; ¶040), and
the gateway is configured to transmit a wireless signal to said one or more of the at least two of the plurality of sensor nodes so as to modify the operation of said one or more of the at least two of the plurality of sensor nodes as instructed by the operator (user may transmit software updates, changes in transmission distance, and changes in activity detection algorithms, to one or more sensor nodes in network 200 from gateway 214; ¶040).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Lui with the concept of transmitting updates and operational changes to one or more sensor nodes in a network from a gateway therein, as 
	
Regarding claim 8,  Lui, Bai, Ortiz, Bergvall,  Langner and Malkowski in combination teach the system of claim 7, and Malkowski further teaches the concept wherein each one of a plurality of sensor nodes includes a motion sensor (sensor node 280 includes at least two sensors and each sensor node may include two, three, four, ten, or more sensors; ¶032, Fig 2, …examples include sensor 252…a vibration sensor used to detect vibration or acceleration and also sensor 254 may be a volumetric motion sensor used to monitor for motion; ¶033, Fig 2), each wireless transmitter is configured to transmit a "movement" signal to the gateway upon the motion sensor of the associated sensor node sensing movement above a threshold amount (activity detection module (ADM) 292 executed at processing unit 258 receives data from volumetric sensor 254, ADM 292 uses signal level magnitude thresholds to determine if signal input indicates activity, ADM 292 determines if a vibration sensor signal magnitude exceeds a threshold and the volumetric sensor does not detect a threshold level of motion within a predetermined period of time from the vibration signal exceeding a threshold; ¶034, Fig 2), and
the user interface platform is configured to allow an operator to modify the threshold amount (a user may enter a command at gateway 120 instructing processing units in one or more 
sensor nodes to adjust sensor detection; ¶024). The motivation would have been for the advantage of upon viewing sensor sensitivity settings (e.g., a sensor signal threshold level that 
triggers an alarm) at GUI 172 or a display on a client device 128, a user may enter a command at gateway 120 instructing processing units in one or more sensor nodes to adjust sensor detection according to current site activity (Malkowski, ¶024).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Bai et al., (Bai; US 20150213706) further in view of Ortiz et al., (Ortiz; US 20020181178) and still further in view of Bergvall (US 20080315568) and even still further in view of Langner et al., (Langer; US 6803860) and still further in view of Rose et al., (Rose; US 20170230074).     
	
	Regarding claim 10, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1, but all are silent on wherein the wireless transmitters are configured to transmit wireless signals via LoRaWAN protocol.
	Rose from an analogous art of data transmission systems teaches in concept a communication module 230 configured in accordance with various operating region requirement where a device 204 can transmit and receive data via a long range, wide area network, in accordance with a LoRa modulation protocol, or in accordance with the LoRaWAN specification (¶058). Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Lui’s system with the concept of the transmitters being configured to transmit wireless signals via LoRaWAN protocol, as taught by Rose simply to be compliant with required specifications such as the LoRa Alliance to convenience the user.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Bai et al., (Bai; US 20150213706) further in view of Ortiz et al., (Ortiz; US 20020181178) and still further in view of Bergvall (US 20080315568) and even still further in view of Langner et al., (Langer; US 6803860) and still further in view of McSheffrey et al., (McSheffrey; US 20060193262).   
	
Regarding claim 11, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1, but all are silent on periodically transmit "heartbeat" signals to the gateway to confirm the 
	McSheffrey from an analogous art of tracking the location and theft of items with wireless sensory devices within a mesh network (¶047) and further teaches in concept, periodically transmitting "heartbeat" signals to a gateway (¶047; when tracked items with wireless sensory devices are located at a remote site and cease transmission of their heartbeat signals; Examiner interprets theft of the item with the sensor as no longer confirming the continued operation of the associated sensor), and
a user interface platform is configured to, upon it being determined that the wireless transmitter of said associated sensor node has failed to transmit the expected "heartbeat" signal, display a "warning" status indicating that the associated sensor node is not operating normally.
(a server may be programmed to send a notification to the general contractor and/or the police indicating a possible theft at the construction site (McSheffrey; ¶047; Examiner interprets the general contractor and/or the police as receiving notifications via a user interface platform means). Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Lui’s system with the concept of tracking the location and theft of items, as taught by, McSheffrey in order to use the "heartbeat" signal in support of indicating a theft of the item has occurred when the heartbeat signal is no longer transmitted. (McSheffrey; ¶047).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Bai et al., (Bai; US 20150213706) further in view of Ortiz et al., (Ortiz; US 20020181178) and still further in view .
	
	Regarding claim 13, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1 and displaying information regarding the plurality of sensor nodes (see claim 2), but all are silent on GPS coordinates and mapping the sensor locations. Wong from an analogous art of an apparatus/method for protecting against theft of wiring formed of electrically conductive material connected to a source of electrical power (Abstract). Wong further teaches the concept wherein the wireless signals transmitted by the wireless transmitters include GPS coordinates and suggests the user interface platform is configured allow for an operator to cause a map showing the location of one or more of said at least two of the plurality of sensor nodes to be displayed by the user interface platform (mapped to an actual street segment or between 2 Global Positioning System coordinates, succinct location information can be related to the responding party of the incident (col 6:38-41).
	Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Lui’s system with the concept of using GPS coordinates and mapping the sensor locations, as taught by Wong so that succinct location information about sensor nodes can be related to a responding party when an incident has occurred to convenience the user.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Bai et al., (Bai; US 20150213706) further in view of Ortiz et al., (Ortiz; US 20020181178) and still further in view of Bergvall (US 20080315568) and even still further in view of Langner et al., (Langer; US 6803860) and still further in view of Price et al., (Price; US 20100328072).
	
Regarding claim 14, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1, but all are silent on the system further comprising a video monitor. Price from an analogous cable theft monitoring system art teaches in concept that companies install security cameras to monitor areas of interest and the cameras can record activity based on any movement within the field or view (¶009). In other words, a security camera would allow selected footage from the video monitor/security camera to be displayed by the user interface platform. 
	Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Lui’s system with the concept of using a video monitor and associating the video monitor with areas of interest such as specific equipment in an area, as taught by Wong for the purpose of strengthening security about areas of interest.

Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Bai et al., (Bai; US 20150213706) further in view of Ortiz et al., (Ortiz; US 20020181178) still further in view of Malkowski et al., (Malkowski; US 20130335219) and still further in view of Bergvall (US 20080315568) and even still further in view of Langner et al., (Langer; US 6803860) and even still further in view of Wong (US 8860580).

	Regarding claim 15, Lui, Bai, Ortiz, Bergvall and Langner teach the system of claim 1, and Lui further teaches the user interface platform is configured to display an "alert" condition indicative of possible compromise of the integrity of the ground conductor associated with the associated sensor node upon the gateway receiving at least the "theft" signal (¶17). 
	Lui, Bai, Ortiz, Bergvall and Langner are silent on motion sensors and voltage sensors. Malkowski teaches in concept wherein each one of said plurality of sensor nodes includes a motion sensor (sensor node 280 includes at least two sensors and each sensor node may include two, three, four, ten, or more sensors; ¶032, Fig 2, …examples include sensor 252…a 
	Lui, Bai, Ortiz, Bergvall and Langner and Malkowski are all silent on a voltage sensor. Wong from an analogous apparatus/system/method for protecting against theft of wiring or objects formed of electrically conductive material art teaches the concept of using sensor nodes (voltage detection units/VDU’s; Fig. 1) attached to electrical transmission wires attached to a power source and each VDU has a voltage sensor and a signal transmitter.  The voltage detection units are attached to wires needing protection and the voltage sensors are capable of detecting the voltage carried by the wires under protection (col 4:28-36). Each wireless transmitter is configured to transmit a "theft" signal upon the voltage sensor of the associated sensor node sensing an unexpected voltage (voltage sensor senses the voltage of the wire and/or other elongated object and transmitter sends signal responsive to the voltage sensor sensing a change in voltage of the wire/elongate object…signal receiver receiving signal and system of the invention has particular application to protecting wire and/or other elongate objects; col 3:47-55).
	Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Lui’s system with the concept of using motion sensors and voltage sensors alike, as taught by Malkowski and Wong respectively, for the purpose of further strengthening security and enhancing the protection of valuable assets about areas of interest.

	Regarding claim 16, Lui, Bai, Ortiz, Bergvall, Langner, Malkowski and Wong in combination teach the system of claim 15, and Liu further teaches wherein the user interface platform is configured to display, as part of the "alert" condition, whether the gateway received the "theft" signal for the associated sensor node (¶17) and Malkowski further teaches receiving both the "movement" signal and the "theft" signal for an associated sensor node (activity detection module (ADM) 292 executed at processing unit 258 receives data from volumetric sensor 254, ADM 292 uses signal level magnitude thresholds to determine if signal input indicates activity, ADM 292 determines if a vibration sensor signal magnitude exceeds a threshold and the volumetric sensor does and/or does not detect a threshold level of motion within a predetermined period of time from the vibration signal exceeding a threshold; ¶034, Fig 2). The motivation would have been for the purpose of further strengthening security and enhancing the protection of valuable assets about areas of interest. 
	
Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Wong (US 8860580) further in view of McSheffrey et al., (McSheffrey; US 20060193262) and still further in view of Besser et al., (Besser; US 20080122518) and even still further in view of Ortiz et al., (Ortiz; US 20020181178).

Regarding claim 17 (Currently Amended), Liu teaches a system for monitoring the integrity of a ground conductor (auxiliary wire/alarm host/communication devices as sensor nodes; ¶1 Fig 1), the system comprising:
a first monitor wire configured to be electrically coupled to the first portion of the ground conductor (¶9, ¶17, auxiliary wire/alarm host/communication devices, i.e. 3 sensor nodes shown at bottom of Fig 1);

a wireless transmitter configured to transmit wireless signals including a "theft" signal (¶17).
Liu auxiliary wire/alarm host/communication devices include a power source as one is simply required to function and transmit, but Liu does not explicitly mention a power source, a voltage sensor or a "heartbeat" signal. Liu is silent on a battery.
Wong from an analogous art teaches 
a 
a first monitor wire configured to be electrically coupled to a first portion of a conductor (Fig. 3 @ VDUs),
a second monitor wire configured to be electrically coupled to a second portion of a conductor (Fig. 3 @ VDUs),
a voltage sensor configured to sense the voltage on the first and second monitor wires  (col 4:28-36);
a wireless transmitter configured to transmit wireless signals including a "theft" signal  wherein the "theft" signal is transmitted upon the voltage sensor sensing an unexpected voltage on the first and second monitor wires (col 3:47-55).
Liu and Wong both are silent on a "heartbeat" signal. McSheffrey from an analogous art of tracking the location and theft of items with wireless sensory devices within a mesh network (¶047) and further teaches the tracked items transmitting "heartbeat" signals. (¶047; when tracked items on a remote site cease transmission of their heartbeat signals, a server may be programmed to send a notification to the general contractor and/or the police indicating a possible theft at the construction site (McSheffrey; ¶047).

	Liu, Wong and McSheffrey are silent on heart beat signal includes information regarding the life of the power source. Besser from an analogous art teaches the concept of a heart beat signal includes information regarding the life of the power source (¶127; Presentation logic 636 provides operational status 662 to an outside entity, examples include a heartbeat signal, or more detailed information about parameters and operations passed to other hardware.  Presentation logic 636 may include display control capabilities that allow system 600 to generate textual and/or graphical representations to present to a user… presentation logic 636 may include messages that indicate information on how to operate the system, such as, in a system reliant on solar power sources, presentation logic 636 may indicate that the user should find a light source to prevent shutdown of the machine due to loss of power; Examiner notes the info provided indicates life of power is temporary and light dependent).
	Liu, Wong, McSheffrey and Besser are all silent on 
an item to be grounded;
a plurality of ground conductors each having a first portion electrically coupled to the item to be grounded and a second portion that is grounded.
Ortiz from an analogous art teaches a system providing an added layer of safety to an existing light system by detecting and identify ground faults and short circuits in real time and immediately disconnect the problem light circuit (¶006). Ortiz teaches the concept of
  an item to be grounded (¶30-¶31, Fig 4; light pole 56);
a plurality of ground conductors each having a first portion electrically coupled to the item to be grounded and a second portion that is grounded (ground conductors 41,  42 and 43). 

Regarding claim 19 (Currently Amended), Liu, Wong, McSheffrey, Besser and Ortiz teach the .

Claims 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Wong (US 8860580) further in view of McSheffrey et al., (McSheffrey; US 20060193262) further in view of Besser et al., (Besser; US 20080122518) still further in view of Ortiz et al., (Ortiz; US 20020181178) and still even further in view of Rose et al., (Rose; US 20170230074).     

Regarding claim 18 (Currently Amended), Liu, Wong, McSheffrey, Besser and Ortiz teach the 
.

Claims 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Wong (US 8860580) further in view of McSheffrey et al., (McSheffrey; US 20060193262) further in view of Besser et al., (Besser; US 20080122518) still further in view of Ortiz et al., (Ortiz; US 20020181178 )and still even further in view of Malkowski et al., (Malkowski; US 20130335219).

Regarding claim 20 (Currently Amended), Liu, Wong, McSheffrey, Besser and Ortiz teach the 
Malkowski from an analogous intelligent sensor network art teaches wherein the wireless transmitter is configured to receive wireless signals (a user may transmit software updates, changes in transmission distance, and changes in activity detection algorithms, to one or more sensor nodes in network 200; ¶040). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the system of Lui with the concept of the wireless transmitter being configured to receive wireless signals, as taught by Malkowski for the advantage of remotely inputting various updates thereto via a sensor network (Malkowski; ¶040).
	
Regarding claim 21 (Currently Amended), Liu, Wong, McSheffrey, Besser and Ortiz teach the 
 	Regarding claim 22, Liu, Wong, McSheffrey, Besser and Ortiz teach the system of claim 17, and Wong teaches in concept a circuit including the first and second monitor wires being open at the sensor node to the ground conductor (col 4:46-49). Malkowski further teaches the concept of wherein the sensor node is configured to be in a "sleep" mode (Network 100 may be designed to prolong the battery life at each node by implementing a node sleep pattern that periodically wakes up nodes for communication; ¶029).
All and particularly, Wong are silent on prior to association. However, one of ordinary skill in the art at the time of the invention would have found it obvious to try a circuit about the sensor nodes with the first and second monitor wires being open prior to association of the sensor node to a ground conductor as one of a few finite options for the trigger for the purpose of preventing false alarms during the install and commissioning of the system.
Regarding claim 23 (Currently Amended),  Liu, Wong, McSheffrey, Besser and Ortiz teach the sensor node of claim 17, and Malkowski further teaches the concept wherein the power source comprises an industrial lithium battery (sensor nodes power source 250 is a Lithium Thionyl Chloride battery or Lithium-ion; ¶032). The motivation would have been for the advantage of enhancing the operating life of the power source.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu Zhe et al., (Liu; CN 202748892 English Translation for CN 202748892U) in view of Wong (US 8860580) further in view of McSheffrey et al., (McSheffrey; US 20060193262) and still further in view of Besser et al., (Besser; US 20080122518) and even still further in view of Ortiz et al., (Ortiz; US 20020181178) and still further in view of Thompson (US 20080186172).

Regarding claim 25 (new), Liu, Wong, McSheffrey, Besser and Ortiz teach the system of claim 17, but all are silent on wherein the item to be grounded is a fence. 
Thompson from an analogous art teaches an intrusion detection system for objects including an electric fence and mentions the concept of measuring continuity of the ground conductors associated therewith (¶009).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Liu, with the concepts of the system, as taught by Thompson to measuring continuity of the ground conductors associated with an electric fence to determine a status of the fence.

Response to Remarks
Applicant's remarks and arguments filed 12/10/2020 have been fully considered, but the arguments are moot in light of the newly combined references put forth in the rejection above. 

Allowable Subject Matter
Claim 6 is allowed. The prior art of record does not teach, or suggest any motivation to conceptually achieve the subject matter of claim 6, as a whole. The prior art of record does not disclose:
a system for monitoring the integrity of a plurality of ground conductors, the system comprising, a plurality of sensor nodes, wherein each sensor node is associated with a different 
a user interface platform configured to access and simultaneously display the information regarding at least two of the plurality of sensor nodes, wherein the user interface platform is configured to simultaneously display at least two cells, the information regarding each one of said at least two of the plurality of sensor nodes is displayed in a different one of said at least two cells, the user interface platform is configured to display a status of each one of said at least two of the plurality of sensor nodes, the status is selected from a plurality of statuses, each one of said plurality of statuses is indicated by a different cell appearance, and
said plurality of statuses per the specific details included, as presented in the claimed invention. While some of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole. 

Claim 24 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach, or suggest any motivation to reasonably combine references to teach claim 24.

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but are considered moot based on the references used in the rejection put forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684